.   5




                                         March 6, 1974


          The Honorable Adolph Briecoe                       Opinion No. H- 252
          Governor of Thxas
          State Capitol Building                             Re: Whether individual or
          Au&in, T.exae 78711                                corporate contributione to
                                                             expeneee of National Council
                                                             of Governments,     Texas
                                                             Southern Covernore’ Conference,
                                                             violates the provieionr of
                                                             Art. 14. 01 Election Code or
                                                             Art. 6252-9~ V. T. C. S. 7

          Dear Governor   Briecoe:

                 You have aeked thie office to determine if any provirione of the “Lobby
          Act” of 1973 or of the Campaign Reporting and Dieclorure Act of 1973 apply
          to contributione by corporrtionr  or individual6 to the expenrer of the Southern
          Governorb’ Conference which will be eponeored by Texao in 1974.

                 You have explained that all contributions will either be used to defray
          the expensem of the Conference   or, if any contributione remain, will revert
          to the parent organization-the  Council of State Governments.    In any event,
          no contributi?ne will be made to you personally or to your office, rather
          contributione will be collected and dieburred by the Executive Hoot Committee
          of the 1974 Conference.

                 We do not believe that a contribution by an individual or corporation to
          defray the expenee of the Conference ie subject to the campaign reporting
          provieione of Chapter 14 of the Election Code. Thore provieione control
          contributione that are made in opporition to or on behalf of a nominee,
          candidate or meaeure at a public election.    The Southern Governore’ Confer-
          ence ir certainly not a public election nor, in our opinion, would your partic-
          ipation be coneidered part of a campaign for public office.   In fact, the Internal

    ‘..




                                               p. 1179
The Honorable    Dolph Briscoe,    page 2   (H-252)




Revenue Service,  under similar circumstances,   has ruled that money
expended by a State in “hosting” a Governors I Conference is for an exclusively
public purpose.  Revenue Ruling 69-459.

        Similarly, our opinion is that individuals and corporations   contributing
to the,Conference   do not have to register as lobbyists or report their con-
tributions under Article 6252-9~. V. T. C. S. , the Lobby Act, so long as the
contribution is not made “to influence legislation”.     Legislation is defined
by the Act to mean ‘Ia bill, resolution,   amendment, nomination, or other matter
pending in either house of the legislature;    any other matter which may be the
subject of action by either house, . .      or any matter pending in or which may
be the subject of action by a constitutional convention. ” Article 6252-9~; 0 2(2).

         The Lobby Act, as a penal statute, is carefully       drafted to reach only
 those persons who make contributions or expenditures            for “communicating
 directly” with one or more members of the Legislative            or Executive branches
 to influence legislation.    Section 1 states the policy of    the Lobby Act to be the
public disclosure of activities and expenditures made          to urge “specific actions”
with re,spect to legislation.

       In our opinion contributions to defray expenses of the Southern Governors’
Conference,    and used exclusively for such non-campaign expenses, are not
covered by the provisions of the Campaign Reporting and Disclosure Act of
1973. Nor would such contributions,       when unattended by direct communcation
for the. purpose of influencing legislation,  be considered lobbying expenditures
or activities for purposes of Article 6252-9~.

                                      SUMMARY

                  Contributions to defray the ekpenses of the
            Southern Governors’ Conference to be hosted by Texas
            in 1974 are not subject to the campaign reporting provisions
            of Chapter 14 of the Election Code, nor are the persons
            who make them subject to the Lobby Act.




                                       p. 1180
The Honorable   Dolph Brircoe,          page 3   (H-252)




APPROYEk
         . ‘;
        \, ,\   !-\.               ‘\
LARRY   m YORK,        irk    Aeeie




                              .u
DAVID M. KENDALL,            Chairman
Opinion Committee




                                           p. 1181